Citation Nr: 1736496	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  05-21 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include opioid dependence as secondary to a chronic acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of a shell fragment wound to the right leg.

3.  Entitlement to service connection for residuals of a shell fragment wound to the left leg.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.
9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for a left hip disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for a left knee disorder.

13.  Entitlement to service connection for a right foot disorder.

14.  Entitlement to service connection for a left foot disorder.

15.  Entitlement to service connection for a cervical spine disorder.

16.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide-agent exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2008 and June 2010, the Board remanded the issues of entitlement to service connection for residuals of a shell fragment wound to the right leg, residuals of a shell fragment wound to the left leg, a low back disorder, a right wrist disorder, a left wrist disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, a left hip disorder, a right knee disorder, and a left knee disorder for further development.  

In a February 2007 rating decision, the RO denied the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a cervical spine disorder, a left foot disorder, a right foot disorder, and a skin disorder.  The Veteran perfected an appeal of those denials in a November 2007 VA Form 9.  Therefore, these issues are before the Board at this time.

In June 2016, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge on the eleven post-remand issues, and a transcript of that hearing has been associated with the record.

In his November 2007 VA Form 9, the Veteran requested a Board hearing on the five issues denied in the February 2007 rating decision.  In a January 2017 correspondence, the Board informed that the Veteran he had requested a Board hearing in his November 2007 VA Form 9 and that Board did not take testimony on the five issues that were perfected for appeal in that VA Form 9.  The Board afforded the Veteran the opportunity for a hearing on those issues.  A February 2017 report of general information indicates that the Veteran stated that he does not want a second Board hearing on those five issues.  Therefore, no further development with regard to another Board hearing is necessary.

In August 2016 and April 2017, the Veteran's representative waived initial consideration by the agency of original jurisdiction of evidence received since a March 2011 supplemental statement of the case on the eleven post-remand issues and a September 2007 statement of the case on the other five issues, respectively.  38 C.F.R. § 20.1304(c) (2016).

A September 2009 VA examination report and a June 2016 VA treatment record reflect diagnoses of sleep terror disorder, opioid analgesics dependency, unspecified trauma- and stressor-related disorder, and insomnia.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal regarding PTSD includes all acquired psychiatric disorders.  

As such, the issues are as stated on the first two pages of this decision.

The issues of entitlement to nonservice-connected pension benefits; entitlement to service connection for osteoporosis, sleep apnea, and bile duct cancer; and whether new and material evidence has been submitted to reopen a claim of service connection for heart disease have been raised by the record in May 1989, May 2004, July 2005, and June and August 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

All issues except entitlement to service connection for a chronic acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The weight of evidence shows that a chronic acquired psychiatric disorder other than opioid dependence is related to active service.
3.  The weight of evidence shows that opioid dependence was caused by a chronic acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder other than opioid dependence was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Opioid dependence was caused by a chronic acquired psychiatric disorder.  U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim on appeal for entitlement to service connection for a chronic acquired psychiatric disorder is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The United States Court of Appeals for Veterans Claims (the Court), however, has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those in-service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran claims that he has PTSD.  The September 2009 VA examiner did not diagnose PTSD.  The examiner noted that the traumatic events in service met the stressor criteria for PTSD and that the Veteran had recurrent dreams of the events in Vietnam and an exaggerated startle response.  The examiner did not, however, indicate that the Veteran had any other symptoms of PTSD.  The examiner noted that the Veteran had a good reaction in situations of a similar nature to those endured during the war - specifically, being exposed to firearms - as demonstrated in a recent assault after which there were no flashbacks or insidious thoughts related to that incident.  The Minnesota Multiphasic Personality Inventory-2 showed no indications of PTSD.  The examiner indicated that any PTSD-related symptoms were not severe enough to interfere with occupational and social functioning.   A May 9, 2016, VA treatment record shows an assessment of rule out PTSD, but a June 8, 2016, VA treatment record reflects that a psychology fellow and a clinical psychologist did not diagnosis PTSD.  Thus, the weight of evidence does not show a current diagnosis of PTSD.

The September 2009 VA examiner diagnosed sleep terror disorder.  Similarly, the June 8, 2016, VA treatment record reflects diagnoses of unspecified trauma- and stressor-related disorder and insomnia.  Therefore, Davidson element (1), current disability, is satisfied.  

The Veteran served in the Republic of Vietnam, and he is claiming psychiatric symptomatology from that service in Vietnam, to include falling off a tower during an enemy attack.  His service treatment records reflect that in August 1970 he suffered bilateral knee strain after falling eight feet.  His service personnel records reveal that he participated in combat operations in Vietnam.  Therefore, the Veteran engaged in combat with the enemy.  The Veteran is competent to report his wartime experiences, and the Board finds him credible because his assertion is consistent with the circumstances, condition or hardships of such service.  In light of the above, the Board finds that he experienced in-service stressors and Davidson element (2), in-service incurrence or aggravation of a disease or injury, is satisfied.

As to Davidson element (3), medical nexus, the question is whether the chronic psychiatric disorder, which has been variously diagnosed as a sleep terror disorder, an unspecified trauma- and stressor-related disorder, and insomnia, is related to active service.  The September 2009 VA examiner noted that shortly after service the Veteran began having disturbing dreams and night terrors related to his combat experience, such as vivid dreams of his unit being under attack.  The examiner indicated that the recurrent vivid dreams of events in Vietnam can be directly linked to the in-service stressors.  The examiner concluded that there are mild symptoms that appeared a short time after having returned from battle, that seem to affect the Veteran's sleep, and that can be related to traumatic experiences suffered during war.  Thus, the examiner related the sleep terror disorder to in-service stressors.  The weight of evidence shows that a chronic acquired psychiatric disorder is related to active service.  Therefore, service connection for a psychiatric disorder other than opioid dependence is in order.  38 U.S.C.A. §§ 1110, 5107.

As for the opioid dependence, the September 2009 VA examiner diagnosed opioid analgesics dependency and service connection is now in effect for a chronic acquired psychiatric disorder other than opioid dependence.  Hence, Wallin elements (1) and (2), current disability and service-connected disability, are met.  The September 2009 VA examiner stated that the Veteran had a 20-year history of consuming analgesic opioids for pain and night terrors.  Thus, there is medical evidence that the opioid dependence is due in part to the now-service-connected chronic acquired psychiatric disorder.  Wallin element (3), medical nexus, is met and service connection for opioid dependence, by means of causation is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for a chronic acquired psychiatric disorder, to include opioid dependence as secondary to a chronic acquired psychiatric disorder, is granted.


REMAND

The Veteran asserts that he suffered shell fragment wounds to both legs and that he injured his neck, back, wrists, shoulders, hips, and knees in combat.  As stated above, the Board finds that the Veteran engaged in combat with the enemy and that he is credible in his reporting of his in-service injuries to the neck, back, wrists, shoulders, hips, and knees as well as his reporting of suffering shell fragment wounds to the legs.  

He has not been afforded a VA examination regarding his cervical spine.  The January 2016 VA examination reports regarding the wrists and shoulders did not address whether current disabilities are related to active service.  The January 2016  VA examination reports as to the back and hips contain medical nexus opinions, but these opinions are predicated in part on no evidence of in-service injuries to the back and left hip.  The VA examination report with regard to the knees and shrapnel wounds of the legs does not clearly address whether the Veteran currently has bilateral knee strain and whether he currently has residuals of shrapnel wounds of the legs.  Therefore, a new examination is necessary.

The service treatment records reflect that in September 1968 the Veteran was treated for a stress fracture of the left os calcis.  The Veteran has not been afforded a VA examination for his feet, and an examination is warranted.

The service treatment records reveal that in September 1968 the Veteran was treated for a heat rash and a nevus in April 1971.  The Veteran has not been afforded a VA examination for his skin, and an examination is warranted.

The January 2016 VA shoulders examination report reflects that the Veteran had received physical therapy over the years at the Detroit VA Medical Center.  A June 2016 statement from a VA doctor shows that the Veteran had been treated at the Detroit VA Medical Center up to 2014.   A May 2014 VA treatment record reveals that the Veteran had had a prescription filled through the Long Beach VA Medical Center.  The AOJ should obtain all records from the Long Beach and Detroit VA medical centers as well as any additional records from the Augusta VA Medical Center and Athens Clinic from January 2017 to the present.

In a June 2003 authorization form, the Veteran reported that he was treated at the Merchant Marine hospital in Grosse Point, Michigan, in 1977 for his back and left wrist.  These records are possibly at Gillis W. Long Hansen's Disease Center, the National Library of Medicine, or the National Archives.  The AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his neck, back, shoulders, wrists, shell fragment wounds of the legs, hips, knees, feet, and skin disorder, and obtain any identified records.  Regardless of the Veteran's response, obtain all available records from the VA medical centers in Detroit and Long Beach as well as any additional records from the Augusta VA Medical Center and Athens Clinic from January 2017 to the present.

2.  Attempt to obtain all records regarding treatment at the Merchant Marine hospital in Grosse Point, Michigan, in 1977 for his back and left wrist, by contacting Gillis W. Long Hansen's Disease Center, Health Data Center, 1770 Physician Park, Baton Rouge, LA 70816; the National Library of Medicine at the National Institutes of Health in Bethesda, Maryland; and the National Archives in College Park, Maryland.

3.  After the development in 1 and 2 is completed, schedule the Veteran for an examination to determine the current severity and nature of disorders of the neck, back, shoulders, wrists, hips, knees, and feet, and any residuals of shell fragment wounds of the legs.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  Accepting the Veteran's reporting of an in-service neck injury as credible, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current cervical spine disorder is related to service.

b)  Accepting the Veteran's reporting of an in-service back injury as credible, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current thoracic or lumbar spine disorder is related to service.

c)  Accepting the Veteran's reporting of an in-service shoulder injuries involving both shoulders as credible, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current shoulder disorder is related to service.

d)  Accepting the Veteran's reporting of an in-service  injuries involving both wrists as credible, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current wrist disorder is related to service.

e)  Accepting the Veteran's reporting of an in-service hip injuries involving both hips as credible, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current hip disorder is related to service.

f)  Accepting the Veteran's reporting of in-service injuries to both knees as credible, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current knee disorder is related to service.

g)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current foot disorder is related to service.

h)  Accepting the Veteran's reporting of in-service shell fragment wounds to both legs as credible, the examiner should identify any current residuals of shell fragment wounds to either leg.

When addressing the forgoing, the examiner should note that the Veteran served in combat and the wear and tear of military service, to include combat situations, should be considered when providing any opinion.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After the development in 1 and 2 is completed, schedule the Veteran for an examination to determine the current severity and nature of any current skin disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current skin disorder is related to service.

A clear rationale for any opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


